Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 1 of 9 Pageid#: 597




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION

  TIMOTHY SHELLEY,                                )
                                                  )
         Plaintiff,                               )
                                                  )
  v.                                              )      Civil Action No. 5:19-cv-00080
                                                  )
  LAURA PYLE and McCASKEY & PYLE,                 )      By: Elizabeth K. Dillon
  ATTORNEYS-AT-LAW, PLLC,                         )          United States District Judge
                                                  )
         Defendants.                              )

                                   MEMORANDUM OPINION

        Pro se plaintiff Timothy Shelley brings claims of tortious interference with parental

 rights, negligence, and intentional infliction of emotional distress against defendants Laura Pyle

 and McCaskey & Pyle, Attorneys-at-Law, PLLC. This case arises out of a child custody dispute

 between Shelley and Kimberly Montgomery, in which Pyle was appointed guardian ad litem.

 Shelley claims that McCaskey & Pyle is vicariously liable for the claims against Pyle under a

 theory of respondent superior.

        Pending before the court is defendants’ motion for summary judgment. There are no

 genuine disputes of material fact, and the motion is ripe for resolution. For the reasons set forth

 below, the court will grant defendants’ motion for summary judgment.

                                        I. BACKGROUND

 A. December 2017 Custody and Visitation Order

        Shelley and Kimberly Montgomery (“Montgomery”) share a child (“the child”). (Compl.

 5, Dkt. No. 1.) In 2017, Shelley and Montgomery had a disagreement over child custody and

 visitation that resulted in proceedings before the Lexington and Rockbridge Juvenile and

 Domestic Relations Court (“juvenile court”). (Id.) The juvenile court appointed Pyle as

                                                  1
Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 2 of 9 Pageid#: 598




 guardian ad litem for the child. (Id.) On December 19, 2017, the juvenile court issued an order

 granting Montgomery full legal and physical custody of the child and granting Shelley visitation

 rights, including three two-week visitation periods each summer. (Defs.’ Ex 1 at 4, Dkt. No. 19-

 1.)

         The order stated that Pyle would remain guardian ad litem for ninety days following the

 order. (Id. at 5.) Defendants believe that Pyle’s guardian ad litem appointment expired on

 March 19, 2018, pursuant to the juvenile court order. (Compl. 4–6; Defs’ Mot. for Summ J. 2,

 Dkt. No. 19.) Plaintiff believes that Pyle’s guardian ad litem appointment expired on December

 19, 2017, because the juvenile court order extending guardianship beyond the conclusion of the

 case was ineffective. (Plf.’s Response 3, Dkt. No. 23.)

 B. June 2018 Visitation Dispute

         On June 14, 2018, Montgomery emailed Pyle expressing concern over the child’s

 upcoming two-week visit with Shelley. (Defs.’ Ex. 1 at 8.) Montgomery explained that during

 the child’s last visit with her father, Shelley had shown the child his blog. (Id. at 8-13.) The

 blog is dedicated to various conspiracy theories that Shelley believes to be a reality, including

 “[the child] being raped by the CIA.” (Id. at 8.) Montgomery told Pyle that during the child’s

 last visit with father, “[the child] locked herself in the bathroom at his house and begged

 [Montgomery] to come get her.” (Id.) Montgomery requested Pyle’s help, stating “[a]ny

 thoughts you have or solutions that can help us would be appreciated . . . [Shelley’s] mental

 illness 1 is affecting [the child] and I feel helpless.” (Id.)

         The next day, June 15, 2018, Montgomery emailed Shelley, “writing to cancel [the child]



         1
           Shelley was hospitalized for over a week at Brooke Glen Behavioral Hospital in September 2016 under an
 involuntary commitment order. (Defs.’ Ex. 1 at 15.) At that time, he was diagnosed with a substance-induced
 psychosis. (Id.)

                                                        2
Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 3 of 9 Pageid#: 599




 coming to PA . . . under the advice of [her] attorney and the GAL [Pyle].” (Compl. 6; Defs.’ Ex.

 1 at 43.) Shelley replied, stating that Pyle’s guardian ad litem appointment had expired and that

 Montgomery was in violation of the juvenile court’s visitation order. (Id. at 43.)

          On June 20, 2018, Shelley filed a pro se motion to show cause for Montgomery’s

 violation of the visitation order and motions for sanctions against Montgomery, Montgomery’s

 attorney Hancock, and guardian ad litem Pyle. (Defs.’ Ex. 1 at 44–55.) On June 25, 2018,

 Montgomery, represented by William Hancock, filed a motion to end Shelley’s visitation

 periods. (Defs.’ Mot. for Summ. J. 4; Defs.’ Ex. 1 at 66.)

 C. October 2018 Custody and Visitation Hearing

          On October 2, 2018, the juvenile court held a hearing to resolve the pending motions.

 The court dismissed the motions for sanctions against Hancock and Pyle. (Defs.’ Ex. 1 at 81–82,

 90, 93.) The court then heard testimony from multiple witnesses. The child testified that she

 loves her father, but she is also afraid of him because “[he] ha[s]n’t been well” and the content of

 his blog makes her uncomfortable. (Defs.’ Ex. 3 at 6–11, Dkt. No. 19-3.) The court reviewed

 posts from Shelley’s blog, which state that government actors have used mind control technology

 on him and perpetrated sexual assaults against him, his family, and others. (Id. at 71.) The court

 also heard testimony from Shelley that he believes the information in his blog posts to be true.

 (Defs.’ Ex. 2 at 47–52, Dkt. No. 19-2.) The court allowed Shelley to question Pyle, 2 who stated

 that she “advised [the child] not to go up to see her father if she felt unsafe.” (Defs.’ Ex. 3 at 68.)

 Pyle explained that she offered such guidance, even though her guardian ad litem appointment

 had expired, because she “was concerned for the safety of [the] child.” (Id.)



          2
            Pyle was not called as a witness at this hearing and did not testify under oath. However, the court allowed
 Shelley to ask Pyle questions at the hearing, in part because the court planned to reappoint Pyle as guardian ad litem.
 (Defs.’ Ex. 3 at 65–66.)

                                                           3
Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 4 of 9 Pageid#: 600




         The juvenile court concluded that Shelley’s blog posts constituted a material change in

 circumstance since the December 2017 visitation order. (Id. at 71.) The court ordered that

 Shelley have a follow-up parental capacity evaluation and temporarily suspended his visitation

 periods with the child. (Id.) The court also re-appointed Pyle as guardian ad litem and provided

 that the child may visit Shelley at her discretion, but Shelley may not initiate contact with the

 child. (Id. at 72.)

 D. January 2019 Custody and Visitation Order

         On January 17, 2019, on the juvenile court held a hearing to revisit the temporary

 suspension of Shelley’s visitation periods and review his updated parental capacity evaluation.

 (Defs.’ Ex. 4 at 81–82, Dkt. No. 19-4.) After considering the updated evaluation and the child’s

 prior testimony, the court ordered full legal and physical custody to Montgomery with no

 custodial or visitation periods for Shelley. (Id.)

         Shelley appealed the January 2019 juvenile court order. On February 27, 2020, the

 Circuit Court of Rockbridge County considered the appeal and upheld the juvenile court’s order.

 (Defs.’ Ex. 4 at 84–85.) The circuit court granted sole legal and physical custody to

 Montgomery and no custody or visitation to Shelley, with the exception that the child “may

 initiate any contact with [] Shelley as she sees fit.” (Id.)

 E. Claims Against the Guardian Ad Litem

         Shelley now claims that Pyle tortiously interfered with his parental rights when she

 responded to Montgomery’s June 2018 email and advised the child not to visit her father if she

 felt unsafe. (Compl. 6.) Shelley also claims that Pyle’s advice to the child amounts to

 negligence and intentional infliction of emotional distress. (Id. at 7–8.) He argues that

 McCaskey & Pyle, the law firm where Pyle works, is vicariously liable for Pyle’s torts. (Id. at 8.)



                                                      4
Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 5 of 9 Pageid#: 601




                                         II. DISCUSSION

 A. Standard of Review

        “Summary judgment is appropriate where an examination of the pleadings, affidavits,

 and other discovery materials before the court indicates that there is no genuine issue of material

 fact and that the movant is entitled to judgment as a matter of law.” Pence v. Tenneco Auto.

 Operating Co., No. 5:04CV00075, 2005 WL 999972, at *2 n.2 (W.D. Va. Apr. 26, 2005), aff’d,

 169 F. App’x 808 (4th Cir. 2006) (citing Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.

 317, 322–23 (1986)). “The burden is on the movant to establish that no material factual disputes

 exist.” Id. “A genuine issue of material fact exists if ‘the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.’” Id. (quoting Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 248 (1986)).

        There is no genuine dispute of material fact in this case. Shelley accepts as accurate

 defendants’ statement of facts presented in the motion for summary judgment. (Plf.’s Resp. at

 2.) The only fact Shelley disputes is the date on which Pyle’s guardian ad litem appointment

 expired. (Id. at 3.) However, whether Pyle’s appointment expired in December 2017 as Shelley

 asserts or in March 2018 as Pyle asserts is immaterial because the events at issue took place well

 after those dates. There is no dispute that Pyle’s appointment had expired by June 2018 when

 Montgomery emailed Pyle seeking advice about the child’s visitation with Shelley. Therefore,

 no material facts are in dispute.

 B. Tortious Interference with Parental Rights

        Virginia law recognizes tortious interference with parental rights as a cause of action.

 Padula-Wilson v. Landry, 841 S.E.2d 864, 869 (Va. 2020) (citing Wyatt v. McDermott, 725

 S.E.2d 555 (Va. 2012)). In order to state a claim for tortious interference of parental rights, a



                                                   5
Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 6 of 9 Pageid#: 602




 plaintiff must plead sufficient facts to show that:

                 (1) the complaining parent has a right to establish or maintain a
                 parental or custodial relationship with his/her minor child; (2) a
                 party outside of the relationship between the complaining parent and
                 his/her child intentionally interfered with the complaining parent’s
                 parental or custodial relationship with his/her child by removing or
                 detaining the child from returning to the complaining parent,
                 without that parent’s consent, or by otherwise preventing the
                 complaining parent from exercising his/her parental or custodial
                 rights; (3) the outside party’s intentional interference caused harm
                 to the complaining parent’s parental or custodial relationship with
                 his/her child; and (4) damages resulted from such interference.
                 Wyatt, 725 S.E.2d at 562.

 “These elements ‘presuppose not merely any interference of any kind, but rather, a tortious

 interference . . . .” Padula-Wilson, 841 S.E.2d at 869–70 (quoting Coward v. Wellmont Health

 System, 812 S.E.2d 766, 771 (Va. 2018)). Tortious interference refers to “[o]ne who, with

 knowledge that the parent does not consent, abducts or otherwise compels or induces a minor

 child to leave a parent legally entitled to its custody or not to return to the parent after it has been

 left him . . . .” Id. (quoting Restatement (Second) of Torts § 700 (1997)).

         In Padula-Wilson, the court denied a tortious interference claim brought by a mother

 involved in custody and visitation proceedings who alleged that “various professionals who

 participated in those proceedings, including the children’s guardian ad litem . . . conspired, lied,

 and acted maliciously . . . to deprive [her] of the rightful custody of her children . . . .” 841

 S.E.2d at 866. Specifically, the mother argued that the guardian ad litem interfered with her

 parental rights by “conspiring to prevent her from seeing her children, in violation of a court

 order which granted her supervised contact.” Id. at 871. The court explained that even if there

 were a violation of a visitation order the appropriate remedy was not a collateral claim for

 tortious interference, but rather to “alert[] the court that its order was being violated and ask[] for

 that violation to be remedied.” Id. The court expressly “decline[d] to expand the scope of the

                                                    6
Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 7 of 9 Pageid#: 603




 tort of interference with parental rights by opening a new front for disappointed, angry,

 frustrated, or vindictive parents to renew battle.” Id. The court explained that “dragging mental

 health professionals and guardians ad litem into court for their role in a custody and visitation

 case would be highly detrimental to the process.” Id. “[N]o cause of action for tortious

 interference with a parental or custodial relationship may be maintained against a guardian ad

 litem . . . based upon his/her expert testimony and/or participation in a child custody and

 visitation proceeding.” Id.

        Here, Padula-Wilson applies even though Pyle was no longer the child’s guardian ad

 litem at the time of the alleged tortious interference. The appropriate remedy for Montgomery’s

 violation of the visitation order was for Shelley to alert the juvenile court of the violation.

 Shelley did alert the juvenile court of the violation, and the court held a hearing in which Shelley

 received full due process. Thus, there is no need for Shelley to relitigate this issue through a

 collateral tortious interference claim.

        In addition, Pyle did not tortiously interfere with Shelley’s parental rights. Pyle did not

 abduct the child, nor did she compel or induce the child not to visit her father. Rather, Pyle

 responded to an unsolicited email from Montgomery and advised the child not to visit her father

 if she felt unsafe. Such a statement does not rise the level of tortious interference.

        Moreover, Shelley’s claim against Pyle is exactly the type of tortious interference claim

 that Padula-Wilson rejected. Shelley has dragged Pyle into court for her role in the custody and

 visitation proceedings. Although Pyle provided the child with advice after her guardian

 appointment expired, she provided this advice based on her knowledge and participation in the

 prior custody proceedings. To allow litigation against a former guardian ad litem for responding

 to a concerned parent or providing advice in the best in interest of the child would frustrate the



                                                    7
Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 8 of 9 Pageid#: 604




 custody and visitation process. Therefore, the court will grant summary judgment in favor of the

 defendants on the claim of tortious interference with parental rights.

 D. Negligence

        Shelley claims that “Pyle had a duty not to advise others to violate court orders, to

 interfere with others’ parental rights, or to destroy parents’ relationships with their children.”

 (Compl. 7.) However, Pyle did not owe Shelley a duty as guardian ad litem at the time of the

 alleged negligence because her guardian appointment had expired. Even if Pyle had a duty not

 to advise others to violate court orders, she did not breach this duty by telling the child she

 should not visit her father if she felt unsafe. Shelley’s claim that Pyle negligently breached a

 duty not to interfere with his parental rights is essentially a restatement of his tortious

 interference claim. Therefore, the court will grant summary judgment in favor of the defendants

 on the negligence claim.

 E. Intentional Infliction of Emotional Distress

        To establish a claim for intentional infliction of emotional distress, the plaintiff “must

 prove, by clear and convincing evidence, that: (1) ‘the wrongdoer’s conduct is intentional or

 reckless,’ (2) ‘the conduct is outrageous and intolerable,’ (3) ‘the alleged wrongful conduct and

 emotional distress are causally connected,’ and (4) ‘the distress is severe.’” Calloway v.

 Commonwealth of Virginia, No. 5:16-CV-00081, 2017 WL 4171393, at *10 (W.D. Va. Sept. 20,

 2017) (quoting Fuller v. Aliff, 990 F. Supp. 2d 576, 580 (E.D. Va. 2013) (citing Russo v. White,

 400 S.E.2d 160, 162 (Va. 1991))). Claims for intentional infliction of emotional distress are not

 favored under Virginia law. Id. (citing Barrett v. Applied Radiant Energy Corp., 240 F.3d 262,

 269 (4th Cir. 2001) (quoting Bowles v. May, 166 S.E. 550, 555 (Va. 1932))). “Liability has been

 found only where the conduct has been so outrageous in character and so extreme in degree, as to



                                                    8
Case 5:19-cv-00080-EKD-JCH Document 25 Filed 11/02/20 Page 9 of 9 Pageid#: 605




 go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable

 in a civilized community.” Russo, 400 S.E.2d at 162 (quoting Restatement (Second) of Torts §

 46 cmt. d (1965)).

        Here, Pyle’s conduct was far from outrageous or intolerable. Pyle responded to

 Montgomery’s email that expressed concern over her daughter’s safety. Pyle advised the child

 that she need not visit her father if she felt unsafe. This is not outrageous conduct, regardless of

 whether Pyle’s appointment as guardian had expired. It is far from atrocious or intolerable for

 Pyle to act out of concern for the child’s safety. On the contrary, one may expect a former

 guardian ad litem to respond to a parent’s plea for assistance and to advise a child to act with

 concern for her own safety. Therefore, the court will grant summary judgment in favor of the

 defendants on the claim of intentional infliction of emotional distress.

                                        III. CONCLUSION

        There are no genuine issues of material fact, and defendants are entitled to judgment as a

 matter of law on plaintiff’s claims of tortious interference with parental rights, negligence,

 intentional infliction of emotional distress, and vicarious liability. Therefore, the court will enter

 an order granting defendants’ motion for summary judgment.

        Entered: November 2, 2020.




                                                        /s/ Elizabeth K. Dillon
                                                        Elizabeth K. Dillon
                                                        United States District Judge




                                                   9
